Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in reply to communication filed on 12/14/2020. Claimed priority is granted from continuation application 14998176, filed 12/23/2015, now U.S. Patent #9843474.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2021, 01/12/2020, and 03/03/2021 was filed after the mailing date of the original application fled on 12/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Cancelled Claims
Claims 1-24 have been cancelled without prejudice or disclaimer. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent US 9843474 B2 and claims 1-26 of US Patent 10666505 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose first and second connection interface measurement data, a mechanism to detect anomaly and modification of telemetry policy. By this rationale, claims 25-29 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-49 are rejected under 35 U.S.C. 103 as being unpatentable over Jernigan, 20160047679 A1, in view of  Levinson  et al., US 9632502 B1.
Regarding claim 25, Jernigan substantially teaches at least one non-transitory computer readable medium having instructions stored therein to cause a server, in response to execution of the instructions by a processor of the server (fig. 8) to: receive first measurement data collected by one or more source devices via a networking device, the first measurement data having no anomaly detected (par. 0012, 0038 and 0045, see measurement mode 214); receive second measurement data collected by the one or more source devices via the networking device, the second measurement data having at least one anomaly detected (0037 and 0038; note that error mode 216 over the desired margin of errors); compare the first and second measurement data in view of the at least one anomaly detected par. 0035, 0038, 0058). Jernigan does not disclose the details of a server “to generate a modified telemetry policy to replace a current telemetry policy for the one or more source devices based at least in part on a result of the comparison; and provide the modified telemetry policy to the networking device to provide the modified telemetry policy to the one or more source devices to replace the current telemetry policy”. This feature is well-known in the art as evidenced by Levinson. In the same field of endeavor, Levinson teaches the generation of policy data (new policy or revised policy) based on an existing policy data obtained from repositories  data comparison (see Levinson, col. 38, lines 47-67). Accordingly, it would have been obvious for a person of ordinary skills in the art before the effective 
Regarding claims 25-49, the combination Jernigan-Levinson teaches:
26. (New) The at least one non-transitory computer readable medium of claim 25, wherein the first and second measurement data comprise environment or system data (Jernigan par. 00189 0037, and 0086-0090).  
27. (New) The at least one non-transitory computer readable medium of claim 25, wherein the server is further caused to detect for anomalies in the first and second measurement data (Jernigan, 0037, 0038 and. 0095) 
28. (New) The at least one non-transitory computer readable medium of claim 27, wherein the server is caused to detect for anomalies in the first and second measurement data over one or more groupings or windows of the first and second measurement data (Levinson, fig. 33, col. 15, lines 55-67, col. 19, lines 8-14;  Jernigan, par. 0073) 
29. (New) The at least one non-transitory computer readable medium of claim 27, wherein the server is further caused to detect for anomalies in the first and second measurement data with respect to one or more key performance indicators or one or more service level agreements (Levinson, fig. 33, col. 15, lines 55-67, col. 19, lines 8-14;  Jernigan, par. 0073) 
30. (New) The at least one non-transitory computer readable medium of claim 25, wherein the server is further caused to perform root cause analysis of the detected anomalies in the second measurement data to determine a root cause of the detected anomalies in the second measurement data  (Levinson, fig. 33, col. 15, lines 55-67, col. 19, lines 8-14;  Jernigan, par. 0038, 0079, 0084, and 0095).
31. (New) The at least one non-transitory computer readable medium of claim 25, wherein the first and second measurement data are measurement data for one of a plurality of levels of system data that are 
32. (New) The at least one non-transitory computer readable medium of claim 31, wherein the modified telemetry policy is also associated with the one level of system data (Levinson, fig. 33, col. 15, lines 55-67, col. 19, lines 8-14;  Jernigan, par. 0038, 0079, 0084, and 0095).
33. (New) The at least one non-transitory computer readable medium of claim 31, wherein the modified telemetry policy is associated with a different level of the plurality of levels of system data(Levinson, fig. 33, col. 15, lines 55-67, col. 19, lines 8-14;  Jernigan, par. 0038, 0079, 0084, and 0095).
34. (New) The at least one non-transitory computer readable medium of claim 31, wherein the hierarchical structure comprises five levels of system data, a first level corresponding to a system level, a second level corresponding to a component level within the system level, a third level corresponding to a socket level within a component level, a fourth level corresponding to a core level within a socket level, and a fifth level corresponding to a physical level within a core level (Levinson, fig. 33, col. 15, lines 55-67, col. 19, lines 8-14;  Jernigan, par. 0038, 0079, 0084, and 0095).
35. (New) A server comprising: one or more processors; a root cause analyzer operated by the one or more processors to determine a root cause for an anomaly detected for a set of measurement data collected by one or more source devices and received via a networking device (Jernigan fig. 8; par. 0012, 0038 and 0045, see measurement mode 214); and a telemetry policy manager operated by the one or more processors to generate a modified telemetry policy to replace a current telemetry policy for the one or more source devices based at least in part on a result of the  comparison (0037 and 0038; note that error mode 216 over the desired margin of errors); compare the first and second measurement data in view of the at least one anomaly detected par. 0035, 0038, 0058); wherein the modified telemetry policy is provided to the networking device to provide the modified telemetry policy to the one or more source devices to replace the current telemetry policy (see Levinson, col. 38, lines 47-67). 
36. (New) The server of claim 35, wherein the root cause analysis is based at least in part on a comparison of first and second measurement data collected by the one or more source devices and received via a networking device, the first measurement data having no anomaly detected, and the second measurement data being the measurement data having the anomaly detected  (Levinson, fig. 33, col. 15, lines 55-67, col. 19, lines 8-14;  Jernigan, par. 0038, 0079, 0084, and 0095). 
37. (New) The server of claim 35, further comprising a key performance indictor detector or a service level agreement detector operated by the one or more processors to detect the anomaly with respect to one or more key performance indicators or one or more service level agreements (Levinson, fig. 33, col. 15, lines 55-67, col. 19, lines 8-14;  Jernigan, par. 0038, 0079, 0084, and 0095). 
38. (New) The server of claim 35, wherein the measurement data are measurement data for one of a plurality of levels of system data that are hierarchical; and wherein the current telemetry policy is associated with the one level of system data (Levinson, fig. 33, col. 15, lines 55-67, col. 19, lines 8-14;  Jernigan, par. 0038, 0079, 0084, and 0095). 
39. (New) The server of claim 38, wherein the modified telemetry policy is also associated with the one level of system data (Levinson, fig. 33, col. 15, lines 55-67, col. 19, lines 8-14;  Jernigan, par. 0038, 0079, 0084, and 0095).
40. (New) The server of claim 38, wherein the modified telemetry policy is associated with a different level of the plurality of levels of system data (Levinson, fig. 33, col. 15, lines 55-67, col. 19, lines 8-14;  Jernigan, par. 0038, 0079, 0084, and 0095).

42. (New) The server of claim 35, wherein the networking device comprise an edge networking device (Jernigan, 0071).  
43. (New) A server implemented method for managing collection of measurement data by one or more source devices, comprising: receiving, by the server, first measurement data collected by the one or more source devices via a networking device, the first measurement data having no anomaly detected (Jernigan fig. 8; par. 0012, 0038 and 0045, see measurement mode 214);  receiving, by the server, second measurement data collected by the one or more source devices via the networking device, the second measurement data having at least one anomaly detected; comparing, by the server, the first and second measurement data in view of the at least one anomaly detected (0037 and 0038; note that error mode 216 over the desired margin of errors); compare the first and second measurement data in view of the at least one anomaly detected par. 0035, 0038, 0058); generating, by the server, a modified telemetry policy to replace a current telemetry policy for the one or more source devices based at least in part on a result of the comparison; and providing, by the server, the modified telemetry policy to the networking device to provide the modified telemetry policy to the one or more source devices to replace the current telemetry policy  (Levinson, fig. 33, col. 15, lines 55-67, col. 19, lines 8-14;  Jernigan, par. 0038, 0079, 0084, and 0095).  The same motivation and reason to combine used for the rejection of claim 25 is also valid for this claim. Claim 43 is rejected.
44. (New) The method of claim 43, further comprising detecting for anomalies in the first and second measurement data (Jernigan par. 00189 0037, and 0086-0090).    
45. (New) The method of claim 44 wherein detecting comprises detecting for anomalies in the first and second measurement data over one or more groupings or windows of the first and second 
46. (New) The method of claim 44, wherein detecting comprises detecting for anomalies in the first and second measurement data with respect to one or more key performance indicators or one or more service level agreements (Levinson, fig. 33, col. 15, lines 55-67, col. 19, lines 8-14;  Jernigan, par. 0038, 0079, 0084, and 0095).
47. (New) The method of claim 43, further comprising performing root cause analysis of the detected anomalies in the second measurement data to determine a root cause of the detected anomalies in the second measurement data (Levinson, fig. 33, col. 15, lines 55-67, col. 19, lines 8-14;  Jernigan, par. 0038, 0079, 0084, and 0095).48. (New) The method of claim 43, wherein the first and second measurement data are measurement data for one of a plurality of levels of system data that are hierarchical; and wherein the current telemetry policy is associated with the one level of system data (Levinson, fig. 33, col. 15, lines 55-67, col. 19, lines 8-14;  Jernigan, par. 0038, 0079, 0084, and 0095).  
49. (New) The method of claim 48, wherein the modified telemetry policy is also associated with the one level of system data or associated with a different level of the plurality of levels of system data (Levinson, fig. 33, col. 15, lines 55-67, col. 19, lines 8-14;  Jernigan, par. 0038, 0079, 0084, and 0095).

Conclusions
[AltContent: rect]  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUDE JEAN GILLES whose telephone number is (571)272-3914.  The examiner can normally be reached on Mon-Fri, from 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUDE JEAN GILLES/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        March 25, 2021